12-1999
     Royston v. Lancier Group, L.L.C.

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 7th day of February, two thousand thirteen.
 5
 6       PRESENT: DENNIS JACOBS,
 7                              Chief Judge,
 8                AMALYA L. KEARSE,
 9                SUSAN L. CARNEY,
10                              Circuit Judges.
11
12       - - - - - - - - - - - - - - - - - - - -X
13       Daniel M. Bleznak, as trustee and
14       beneficiary of the Alan D. Bleznak
15       2005 Life Insurance Trust,
16                Plaintiff,
17
18       Patricia Royston, as trustee of the
19       Alan D. Bleznak 2005 Life Insurance
20       Trust,
21                Plaintiff-Appellant,
22
23                    -v.-                                               12-1999
24
25       Alston & Bird, LLP,
26                Defendant,
27
28       Wells Fargo Bank, N.A.,
29                Defendant-Counter Claimant,

                                                  1
 1
 2   Marvin Lundy, successor trustee of the
 3   Alan D. Bleznak 2005 Life Insurance
 4   Trust,
 5            Counter Defendant,
 6
 7   Lancier Group, L.L.C.,
 8            Defendant-Appellee.
 9
10   - - - - - - - - - - - - - - - - - - - -X
11
12   FOR APPELLANT:             Thomas L. David, Thomas L.
13                              David, P.A., Coral Gables,
14                              Florida.
15
16   FOR APPELLEE:              Peter A. Bicks (Philipp
17                              Smaylovsky, Brian D. Ginsberg,
18                              Silvia A. Babikian, on the
19                              brief), Orrick, Herrington &
20                              Sutcliffe LLP, New York, New
21                              York.
22
23        Appeal from a judgment of the United States District
24   Court for the Southern District of New York (Jones, J.).
25
26        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
27   AND DECREED that the judgment of the district court be
28   AFFIRMED.
29
30        Patricia Royston, as trustee of the Alan D. Bleznak
31   2005 Life Insurance Trust (the “Trust”), appeals from the
32   judgment of the United States District Court for the
33   Southern District of New York (Jones, J.), granting summary
34   judgment in favor of Lancier Group, L.L.C. We assume the
35   parties’ familiarity with the underlying facts, the
36   procedural history, and the issues presented for review.
37
38        After an involved series of insurance transactions, the
39   Trust seeks to recover from Lancier Group the commission
40   paid by the Trust for the sale of certain life insurance
41   policies owned by the Trust. The Trust sued Lancier Group
42   for conversion and restitution, among other things,
43   essentially challenging the validity of the assignment to

                                    2
 1   Lancier Group of contracts entitling it to a commission for
 2   the sale of the policies. Because Lancier Group was
 3   lawfully entitled to the commission, the district court
 4   properly granted Lancier Group summary judgment.
 5
 6        The Trust argues that the agreements entitling Lancier
 7   Group to commission were not subject to the UCC and
 8   therefore not properly transferred to Lancier Group.
 9   However, under ordinary principles of contract law, Lancier
10   Group was validly assigned the rights and obligations under
11   the agreements, regardless of whether the sale was required
12   to be conducted in accordance with the procedures of the
13   UCC. In any event, the Trust expressly and implicitly
14   ratified Lancier’s assumption of the rights and obligations
15   under the agreements.
16
17        For the foregoing reasons, and finding no merit in the
18   Trust’s other arguments, we hereby AFFIRM the judgment of
19   the district court.
20
21                              FOR THE COURT:
22                              CATHERINE O’HAGAN WOLFE, CLERK
23




                                  3